Name: Decision of the EEA Joint Committee No 42/1999 of 26 March 1999 amending Annex XVIII (health and safety at work, labour law, and equal treatment for men and women) to the EEA Agreement
 Type: Decision
 Subject Matter: social affairs;  international affairs;  labour law and labour relations;  rights and freedoms;  family;  social protection
 Date Published: 2000-10-19

 Avis juridique important|22000D1019(15)Decision of the EEA Joint Committee No 42/1999 of 26 March 1999 amending Annex XVIII (health and safety at work, labour law, and equal treatment for men and women) to the EEA Agreement Official Journal L 266 , 19/10/2000 P. 0048 - 0049Decision of the EEA Joint CommitteeNo 42/1999of 26 March 1999amending Annex XVIII (health and safety at work, labour law, and equal treatment for men and women) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XVIII to the Agreement was amended by Decision No 104/98 of the EEA Joint Committee of 30 October 1998(1).(2) Council Directive 96/34/EC of 3 June 1996 on the framework agreement on parental leave concluded by UNICE, CEEP and the ETUC(2) and Council Directive 97/75/EC of 15 December 1997 amending and extending, to the United Kingdom of Great Britain and Northern Ireland, Directive 96/34/EC on the framework agreement on parental leave concluded by UNICE, CEEP and the ETUC(3) are to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 31 (Council Directive 97/81/EC) in Annex XVIII to the Agreement:"32. 396 L 0034: Council Directive 96/34/EC of 3 June 1996 on the framework agreement on parental leave concluded by UNICE, CEEP and the ETUC (OJ L 145, 19.6.1996, p. 4), as amended by:- 397 L 0075: Council Directive 97/75/EC of 15 December 1997 (OJ L 10, 16.1.1998, p. 24).The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations:as regards the EFTA States, 'Commission' shall read 'EFTA Surveillance Authority' and 'Court of Justice' shall read 'EFTA Court' in situations referred to in point 6 of Clause 4 in the Annex to the Directive".Article 2The texts of Directives 96/34/EC and 97/75/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 27 March 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 March 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 197, 29.7.1999, p. 56, as corrected by OJ L 226, 27.8.1999, p. 44.(2) OJ L 145, 19.6.1996, p. 4.(3) OJ L 10, 16.1.1998, p. 24.